PATRICK E. HIGGINBOTHAM and EDITH HOLLAN JONES, Circuit Judges,
concurring in denial of petition for rehearing:
While sympathetic with the concerns expressed by Judge Garwood in his original dissent, and repeated in the dissent from denial for rehearing en banc, we do not seek a rehearing en banc in this case. We do not read the panel opinion as opening new vistas of governmental liability. Rather, we see the opinion as responsive to a unique fact situation. We are also persuaded that reconsideration of this case en banc will generate more confusion and uncertainty than has the panel opinion.